—Appeal from a judgment of the Supreme Court (Malone, Jr., J.), entered August 22, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner has been in prison since 1994 serving concurrent prison sentences of 6V2 years to life for criminal possession of a controlled substance in the second degree and 4 to 9 years for criminal sale of a controlled substance in the third degree. In December 1999, the Board of Parole denied petitioner’s application for parole release. Supreme Court dismissed the CPLR article 78 proceeding to review that determination and we affirm.
The record demonstrates that the Board considered the relevant statutory factors in denying petitioner’s request for parole release. The Board is not required to enumerate or give equal weight to each statutory factor (see, Matter of Charlemagne v State of New York Div. of Parole, 281 AD2d 669) or to expressly discuss each factor considered (see, Matter of Rivera v State of New York Executive Dept. Bd. of Parole, 268 AD2d 928). In light of petitioner’s failure to demonstrate that the Board’s determination was affected by a “ ‘showing of irrationality bordering on impropriety’ ” (Matter of Silmon v Travis, 95 NY2d 470, 476, quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77), we find no reason to disturb the discretionary determination that petitioner was not an acceptable candidate for parole release (see, Matter of Felder v Travis, 278 AD2d 570
*700Her cure, J. P., Crew III, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.